Citation Nr: 1008927	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1943 to June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision on 
behalf of the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board, among other 
things, remanded the issue on appeal for additional 
development in March 2009.  The requested development has 
been substantially completed.

The Board notes the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that a 
claim for TDIU is generally a rating theory and "not a 
separate claim for benefits."  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  The Court also declined to decide 
whether, in a case where TDIU is part of a claim for an 
increased disability rating, the issue of TDIU would be 
inextricably intertwined with any determination regarding the 
proper schedular rating of the underlying disability or 
disabilities.  Id. at 455.  In this case, the March 2009 
Board decision denied the Veteran's underlying claims for 
increased ratings and there is no indication he appealed 
those determinations.  They are now considered to have become 
final.  No other issues have been adjudicated or developed 
for appellate review.  Therefore, the Board's jurisdiction is 
limited to the matter remaining on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate the Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in December 2003.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue remaining on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  In 
correspondence dated in November 2009 the Veteran reported he 
had no other information to submit in support of his claim.  
Further attempts to obtain additional evidence would be 
futile.  The Board notes the Veteran was afforded VA 
examinations in March 2009 and April 2009 pertinent to this 
claim.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As set forth in greater detail below, the Board 
finds that the VA examinations obtained in this case are 
adequate as they are predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disabilities at issue; 
document and consider the Veteran's complaints and symptoms; 
and provide the requested medical opinion with rationale.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) Disabilities 
resulting from common etiology or a single accident, (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) Multiple injuries incurred in action, 
or (5) Multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2009).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

In this case, VA records show service connection is 
established for mild partial paralysis of the upper arm (20 
percent), residuals of shell fragment wounds to Muscle Groups 
IV and XXI (20 percent), residuals of shell fragment wound in 
the left buttock, Muscle Group XVI, with retained foreign 
body in the iliacus muscle (10 percent), bilateral hearing 
loss (10 percent), tinnitus (10 percent), residual left 
buttock scar (0 percent), and residual left axilla scar (0 
percent).  The combined disability rating is 50 percent.  As 
the schedular criteria for TDIU are not met, the 
determinative issue is whether the evidence demonstrates the 
Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities warranting submission for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).

In correspondence dated in September 2003 the Veteran 
requested entitlement to TDIU based upon his service-
connected disability.  No specific information was provided.  
In a January 2010 informal hearing presentation the Veteran's 
service representative, in essence, questioned whether the 
evidence of record was sufficient to determine the type of 
sedentary job the Veteran would be qualified to perform.  

The medical evidence of record includes a March 1990 VA 
examination report in which the Veteran noted he had worked 
in assembly for the Chrysler Corporation from 1951 to 1970.  
He stated he had been unemployed since 1970.

A March 2009 VA audiology examination report noted the 
Veteran stated he had difficulty hearing in his home life and 
understanding speech in group settings.  It was noted his 
tinnitus did not bother him too much and that he retired from 
factory work in 1970.  The examiner noted the Veteran had 
mild to severe right ear sensorineural hearing loss and mild 
to profound left ear sensorineural hearing loss.  The 
Veteran's hearing loss and tinnitus were not considered to 
preclude gainful employment.  

An April 2009 VA peripheral nerves examination report noted 
the Veteran stated that after service he was employed as a 
factory worker for approximately 19 years and that he had 
retired from all employment in 1989.  It was noted he stated 
he was not able to work subsequently because of other medical 
problems, especially lower back and hip joint problems.  The 
Veteran was noted to not be using any braces or splints to 
the left upper extremity.  He was reportedly not taking any 
medication for peripheral neuritis.  No major incapacitating 
episodes or flare-ups were reported.  The Veteran denied any 
specific prostrating factors.  The Veteran denied any chronic 
residual problems related to retained foreign bodies and 
scars.  The Veteran was noted to be right-handed.  The 
examiner noted the service-connected scars were superficial 
with no functional limitation due to scarring.  There was 
diffuse muscle wasting of the left shoulder and left upper 
arm with diminished 4/5 muscle power.  Left shoulder motions 
were limited with abduction to 70 degrees, adduction to 
30 percent, forward elevation to 100 degrees, internal 
rotation to 40 degrees, and external rotation to 60 degrees.  
There was no obvious muscle wasting or atrophy to the left 
buttock.  There was normal power in the muscles.  Circulation 
was noted to be intact in the left upper extremity as well as 
the left lower extremity.  The examiner found the Veteran's 
service-connected residuals of shell fragment wounds and 
residual scars did not likely prevent him from performing his 
daily routine, simple activities, and sedentary jobs.  It was 
noted that the Veteran had been a factory worker for 
approximately 19 years after service and that he retired in 
1989.

Based upon the evidence of record, the Board finds the 
Veteran is not shown to be unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  All claims for service connection 
evaluations and increased ratings have been fully 
adjudicated.  The record shows he retired from employment 
many years ago and that the medical evidence of record 
demonstrates he is not presently unemployable as a result of 
his service-connected disabilities.  There is also no 
probative evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to his service-
connected disabilities that would take the case outside the 
norm so as to warrant referral for extra-schedular rating 
consideration.  Therefore, the claim for entitlement to TDIU 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


